DETAILED ACTION

This action is in response to the Application filed on 04/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/16/2019 and 09/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:  
Claim 17 recites “the power supply circuit”. Said limitation lacks antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "approximately" in claim 17 is a relative term which renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner will assume that the term approximately is between a range of +/- 20mV of the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0223687; (hereinafter Liu) in view of US Pub. No. 2016/0109932; (hereinafter Jeon).

Regarding claim 1, Liu [e.g. Figs. 1, 2 and 6] discloses a method for supplying power, comprising: connecting a power supply voltage [e.g. Vout] to a main core [e.g. Fig. 1, 109] and a standby core [e.g. 111] in a multi-core low power microcontroller [e.g. LD] during an active mode for the multi-core low power microcontroller so that the standby core [e.g. 111] receives a first supply voltage [e.g. Vout provided only by switching regulator 204] that tracks the power supply voltage during the active mode [e.g. Fig. 6, 601; paragraph 010 recites “As shown, the LD may include a processor 109 coupled to a memory 111, both receiving supply voltage from the regulator 107 (e.g., VOUT)]”; and upon detecting [e.g. Fig. 2; 230] a standby mode for the multi-core low power microcontroller [e.g. paragraph 030 “When ILDO decreases such that ISEN_LDO stabilizes below I1 for at least a delay period determined by the filter/delay network 227”], disconnecting the power supply voltage [e.g. Vout provided only by switching regulator 204] from the standby core and connecting a low dropout (LDO) linear power supply voltage [e.g. Vout provided only by LDO 215] to the standby core during the standby mode for the multi-core low power microcontroller so that the standby core receives the LDO linear power supply voltage as a second supply voltage during the standby mode [e.g. paragraph 030 recites “When ILDO decreases such that ISEN_LDO stabilizes below I1 for at least a delay period determined by the filter/delay network 227, then the comparator 229 asserts P_OFF high to reset the SRFF 222.  The SRFF 222 switches ON/OFF low to disable the PWM control” Fig. 6, LDO Only Mode 605, paragraph 047 recites “When P_OFF is asserted during the dual mode state 603, transitions to the LDO only mode state 605 in which case the PWM regulator 204 is turned off while the LDO regulator 215 remains turned on.”].
	In case, that Applicant(s) argue(s) that the device circuitry LD, Fig. 1 of Liu appears not to match same claimed multi-core microcontroller.
	Jeon teaches a multi-core microcontroller [e.g. 100, paragraph 049 recites “the SoC 100 may be an application processor (AP) included in an electronic device such as a mobile device”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Liu by multi-core microcontroller as taught by Jeon in order of being able to provide power to a multi-core processor.

Regarding claim 2, Liu [e.g. Figs. 1, 2 and 6] discloses further comprising generating the power supply voltage with a switch mode power supply comprising a pulse width modulator (PWM) controller [e.g. 211] and a buck converter [e.g. Q1-Q2,L, C0].

Regarding claim 3, Liu [e.g. Figs. 1, 2 and 6] discloses further comprising generating the low dropout (LDO) linear power supply voltage with an ultra-low quiescent current LDO voltage regulator [e.g. paragraph 014 recites “With an LDO mode, the voltage regulator 107 consumes extremely low input quiescent current in strand-by conditions and clean output voltage with less ripple than the normal pulse width modulation (PWM) or switching mode”].

Regarding claim 5, Liu [e.g. Figs. 1, 2 and 6] discloses where connecting the low dropout (LDO) linear power supply voltage to the standby core comprises enabling an integrated circuit LDO linear voltage regulator with an enable signal [e.g. Fig. 6; L_ON] during the standby mode.

Regarding claim 6, Liu [e.g. Figs. 1, 2 and 6] discloses further comprising disabling an integrated circuit LDO linear voltage regulator [e.g. Q3] with a disable signal during the active mode [e.g. output of ON/OFF 231, paragraph 031 recites “The SRFF 224 pulls its Q output low so that the enable circuit 231 disables the driver 235 to effectively disable the LDO regulator 215”].

Regarding claim 7, Liu fails to disclose further comprising detecting that the power supply voltage meets or exceeds a minimum voltage threshold before connecting the power supply voltage to the standby core.
Jeon [e.g. Figs. 1 and 3] teaches further comprising detecting that the power supply voltage [e.g. VDD1] meets or exceeds a minimum voltage threshold before connecting the power supply voltage to the standby core [e.g. MC; paragraph 060 recites “To perform this operation, each power path controller 200 may include a first switch 250 located between the first power source 180 and the memory core MC, a second switch 270 located between the second power source 190 and the memory core MC, a comparator 210 that compares the first power supply voltage VDD1 from the first power source 180 with the second power supply voltage VDD2 from the second power source 190, and a switch controller 230 that selectively actives the first switch 250 or the second switch 270 according to a result of the comparison. For example, the switch controller 230 may generate a first switching signal SWS1 to activate the first switch 250 when the first power supply voltage VDD1 is higher than the second power supply voltage VDD2, and may generate a second switching signal SWS2 to activate the second switch 270 when the second power supply voltage VDD2 is higher than the first power supply voltage VDD1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Liu by further comprising detecting that the power supply voltage meets or exceeds a minimum voltage threshold before connecting the power supply voltage to the standby core as taught by Jeon in order of being able to reduce power consumption, paragraph 028.

Regarding claim 8, Liu [e.g. Figs. 1, 2 and 6] discloses further comprising: upon detecting an active mode for the multi-core low power microcontroller [e.g. by sensing the output current], reconnecting the power supply voltage to the main core and standby core while disabling the LDO linear power supply voltage so that the standby core receives the first supply voltage that tracks the power supply voltage during the active mode [e.g. Fig. 6 and paragraph 046 recites “P_ON is asserted whenever either one of the threshold conditions ITH2 or ITH3 are met. Both thresholds are based on comparison of the LDO regulator output current ISEN_LDO.  The ITH2 threshold condition is a lower level current condition combined with a delay such as through the filter/delay network 227.  Thus, when ISEN_LDO rises above ITH2 for a period of time as determined by the filter/delay network 227, then the ITH2 threshold condition is met.  The ITH3 condition is a higher level current condition, and whenever ISEN_LDO rises above ITH3, the ITH3 threshold condition is met.  If either the ITH2 or the ITH3 conditions are met, P_ON is asserted and operation returns to the normal mode state 601”].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jeon and further in view of US Pub. No. 2019/0372450; (hereinafter Cuenca).

Regarding claim 4, Liu fails to disclose where connecting the power supply voltage comprises closing a parallel load switch formed on an integrated circuit LDO linear voltage regulator with a switch enable signal to connect the power supply voltage to the standby core.
Cuenca [e.g. Figs. 3 - 4] teaches where connecting the power supply voltage [e.g. voltage at 116 when 304 is closed (conducting)] comprises closing a parallel load switch [e.g. 304] formed on an integrated circuit LDO linear voltage regulator with a switch enable signal [e.g. Fig.4;  output of 204] to connect the power supply voltage to the standby core [e.g. 102 at node 116 when 304 is closed and 308 is open; paragraph 055 recites “During a second step, switch 304 or transistor 202a is on and switch 308, or transistor 202b, is off. Thus, circuit 102 is powered by switched-mode power supply 104 and the first output stage of the regulation circuit”. Further, it is suggested by Cuenca that core 102 can be more than one microprocessor, paragraph 054 recites “circuit 102, for example comprising at least one microprocessor”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Liu by further comprising detecting that the power supply voltage meets or exceeds a minimum voltage threshold before connecting the power supply voltage to the standby core as taught by Cuenca in order of being able to provide thereby reducing the power consumption, paragraph 028.

Claim(s) 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca in view of US Pub. No. 2006/0158165; (hereinafter Inn).

Regarding claim 10, Cuenca [e.g. Figs. 3 - 4] discloses a multi-core microcontroller processing system, comprising: a first power supply [e.g. 104, 302] for generating a first power supply voltage [e.g. at node 116 when 304 is closed and 308 is open; paragraph 055 recites “During a second step, switch 304 or transistor 202a is on and switch 308, or transistor 202b, is off. Thus, circuit 102 is powered by switched-mode power supply 104 and the first output stage of the regulation circuit”] that is connected to a first core [e.g. 102] in the multi-core microcontroller [e.g. it is suggested by Cuenca that core 102 can be more than one microprocessor, paragraph 054 recites “circuit 102, for example comprising at least one microprocessor”]; and a low dropout (LDO) linear power supply regulator [e.g. 306] comprising: an LDO linear power supply [e.g. 306] for generating an LDO power supply voltage [e.g. at node 116 when 308 is closed and 304 is open; paragraph 054 recites “a first step during which switch 304 or transistor 202a is off and switch 308, or transistor 202b, is on. Thus, circuit 102, for example comprising at least one microprocessor, is powered by the second output stage of the regulation circuit and is able to operate”] in response to a first enable signal [e.g. signal input to switch 308, used as an example of Fig. 4, being a first output of 204 to 202b], where the LDO power supply voltage is connected as a supply voltage to a standby core in the multi-core microcontroller [e.g. a second microprocessor of the at least one microprocessor 102, see paragraph 054 above]; a load switch [e.g. 304] connecting the first power supply voltage as the supply voltage to the standby core [e.g. a second microprocessor of the at least one microprocessor 102, see paragraph 054 above] in response to a second enable signal [e.g. signal input to switch 304, used as an example of Fig. 4, being a second output of 204 to 202b]; and a control interface [e.g. 204] which generates the first [e.g. signal to 308/202b] and second [e.g. signal to 304/202a] enable  signals so that, during an active mode, the first enable signal disables the LDO linear power supply regulator and the second enable signal closes the load switch to connect the first power supply voltage as the supply voltage to the standby core [e.g. when 304 is closed and 308 is open; paragraph 055 recites “During a second step, switch 304 or transistor 202a is on and switch 308, or transistor 202b, is off. Thus, circuit 102 is powered by switched-mode power supply 104 and the first output stage of the regulation circuit”], and so that, during a standby mode, the first enable signal enables the LDO linear power supply regulator and the second enable signal opens the load switch to disconnect the first power supply voltage from the supply voltage to the standby core [e.g. when 308 is closed and 304 is open; paragraph 054 recites “a first step during which switch 304 or transistor 202a is off and switch 308, or transistor 202b, is on. Thus, circuit 102, for example comprising at least one microprocessor, is powered by the second output stage of the regulation circuit and is able to operate”].
	Cuenca fails to disclose where the control interface is digital.
	Inn [e.g. Fig. 1] teaches where the control interface is digital [e.g. 78].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by where the control interface is digital as taught by Inn in order of being able to reduce loss associated with analog signals.

Regarding claim 11, Cuenca [e.g. Figs. 3 - 4] discloses where the first power supply comprises a switched mode power supply [e.g. paragraph 029 recites “Circuit 100 further comprises a switched-mode power supply 104 (DC-DC CONVERTER)”]
Cuenca fails to disclose comprising a pulse width modulator (PWM) controller and a buck converter.
Inn [e.g. Figs. 1 - 2] teaches comprising a pulse width modulator (PWM) controller [e.g. 15] and a buck converter [e.g. 16,18, 30, 32].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by comprising a pulse width modulator (PWM) controller and a buck converter as taught by Inn in order of being able to reduce loss associated with analog signals in order of being able to provide efficient load response due to low, medium and high load currents by providing smooth transitions.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca in view of Inn and further in view of Liu.

Regarding claim 12, Cuenca [e.g. Figs. 3 - 4] discloses where the LDO linear power supply comprises an LDO voltage power supply comprising an error amplifier [e.g. Fig. 4; 204] that drives an internal PMOS pass FET [e.g. 202b; paragraph 039 recites “Transistor 202, for example, a PMOS-type transistor”; paragraph 052 recites “Transistors 202a and 202b are similar to transistor 202 of FIG. 2”].
Cuenca fails to explicitly disclose that the LDO linear power supply comprises an ultra-low quiescent current.
Liu [e.g. Figs. 1, 2 and 6] teaches the LDO linear power supply comprises an ultra-low quiescent current [e.g. paragraph 014 recites “With an LDO mode, the voltage regulator 107 consumes extremely low input quiescent current in stand-by conditions and clean output voltage with less ripple than the normal pulse width modulation (PWM) or switching mode”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by comprising a pulse width modulator (PWM) controller and a buck converter as taught by Liu in order of being able to reduce ripple during standby/saving power mode.

Claim(s) 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca in view of Inn and further in view of Jeon.

Regarding claim 13, Cuenca fails to disclose where the LDO linear power supply, load switch, and digital control interface are formed in a single integrated circuit LDO linear power supply regulator.
Jeon [e.g. Figs. 1 and 3] teaches where the LDO linear power supply [e.g. Power Source2 providing VDD2], load switch [e.g. Fig. 3; 250/270], and digital control interface [e.g. 210, 230] are formed in a single integrated circuit LDO linear power supply regulator [e.g. system-on-chip (SoC) generally refers to a processing system that
integrates various functional circuits (e.g., a central processing unit, a memory, an interface unit, a digital signal processing unit, an analog signal processing unit, etc.) in a single or a few semiconductor integrated circuits (ICs) to implement an electronic system, such as a computer system, using a limited number of ICs.  Recently, SoCs have evolved to complex systems including various functions such as multimedia, graphics, interfaces, security functionality, etc. As diverse capabilities and functionality converge in portable devices that are battery-powered, efforts are ongoing to reduce power consumption in such portable devices while enhancing the performance thereof].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by where the LDO linear power supply, load switch, and digital control interface are formed in a single integrated circuit LDO linear power supply regulator as taught by Jeon in order of being able to reduced size.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have where the LDO linear power supply, load switch, and digital control interface are formed in a single integrated circuit LDO linear power supply regulator, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The term “integral” or ”integrated” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 15, Cuenca fails to disclose where the LDO linear power supply regulator comprises a first voltage monitor circuit that is connected to detect that the first power supply voltage meets or exceeds a minimum voltage threshold before notifying the digital control interface that the second enable signal can be generated to the load switch for connecting the first power supply voltage as the supply voltage to the standby core.
Jeon [e.g. Figs. 1 and 3] teaches where the LDO linear power supply regulator [e.g. power source2 190] comprises a first voltage monitor circuit [e.g. Fig. 3; 210] that is connected to detect that the first power supply voltage [e.g. VDD1] meets or exceeds a minimum voltage threshold before notifying the digital control interface [e.g. 230] that the second enable signal [e.g. SWS1] can be generated to the load switch [e.g. 250] for connecting the first power supply voltage [e.g. VDD1] as the supply voltage to the standby core [e.g. MC; paragraph 060 recites “To perform this operation, each power path controller 200 may include a first switch 250 located between the first power source 180 and the memory core MC, a second switch 270 located between the second power source 190 and the memory core MC, a comparator 210 that compares the first power supply voltage VDD1 from the first power source 180 with the second power supply voltage VDD2 from the second power source 190, and a switch controller 230 that selectively actives the first switch 250 or the second switch 270 according to a result of the comparison. For example, the switch controller 230 may generate a first switching signal SWS1 to activate the first switch 250 when the first power supply voltage VDD1 is higher than the second power supply voltage VDD2, and may generate a second switching signal SWS2 to activate the second switch 270 when the second power supply voltage VDD2 is higher than the first power supply voltage VDD1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by where the LDO linear power supply regulator comprises a first voltage monitor circuit that is connected to detect that the first power supply voltage meets or exceeds a minimum voltage threshold before notifying the digital control interface that the second enable signal can be generated to the load switch for connecting the first power supply voltage as the supply voltage to the standby core as taught by Jeon in order of being able to provide appropriate voltage to the load.

Regarding claim 16, Cuenca fails to disclose where the LDO linear power supply regulator comprises a second voltage monitor circuit that is connected to detect that the first power supply voltage is at or below a maximum voltage threshold before notifying the digital control interface that the first enable signal can be generated to enable the LDO linear power supply.
Jeon [e.g. Figs. 1 and 3] teaches where the LDO linear power supply regulator comprises a second voltage monitor circuit [e.g. 210] that is connected to detect that the first power supply voltage [e.g. VDD1] is at or below a maximum voltage threshold before notifying the digital control interface [e.g. 230] that the first enable signal [e.g. SWS2] can be generated to enable the LDO linear power supply [e.g. Power Source2 190; paragraph 060 recites “To perform this operation, each power path controller 200 may include a first switch 250 located between the first power source 180 and the memory core MC, a second switch 270 located between the second power source 190 and the memory core MC, a comparator 210 that compares the first power supply voltage VDD1 from the first power source 180 with the second power supply voltage VDD2 from the second power source 190, and a switch controller 230 that selectively actives the first switch 250 or the second switch 270 according to a result of the comparison. For example, the switch controller 230 may generate a first switching signal SWS1 to activate the first switch 250 when the first power supply voltage VDD1 is higher than the second power supply voltage VDD2, and may generate a second switching signal SWS2 to activate the second switch 270 when the second power supply voltage VDD2 is higher than the first power supply voltage VDD1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by where the LDO linear power supply regulator comprises a second voltage monitor circuit that is connected to detect that the first power supply voltage is at or below a maximum voltage threshold before notifying the digital control interface that the first enable signal can be generated to enable the LDO linear power supply as taught by Jeon in order of being able to provide appropriate voltage to the load.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca in view of US Pub. No. 2015/0054340; (hereinafter Hayes).

Regarding claim 17, Cuenca [e.g. Figs. 3 - 4] discloses an apparatus comprising: a switched mode power supply [e.g. 104, 302] comprising a switching regulator configured to convert an input voltage [e.g. VDD] of the power supply circuit to a power supply voltage [e.g. voltage at 116] which is connected to a first core in the multi-core microcontroller [e.g. 102, it is suggested by Cuenca that core 102 can be more than one microprocessor, paragraph 054 recites “circuit 102, for example comprising at least one microprocessor”]; and a low dropout (LDO) linear voltage regulator [e.g. 306] which is connected between the switched mode power supply and a standby core [e.g. 102] in the multi-core microcontroller [e.g. paragraph 054] comprising: an error amplifier [e.g. Fig. 4, 204] and internal pass FET [e.g. Fig. 4, 202b] configured to convert the input voltage of the power supply circuit to a standby low-power core supply voltage for the standby core when the power supply circuit is in a standby operational mode [e.g. when 308 is closed and 304 is open; paragraph 054 recites “a first step during which switch 304 or transistor 202a is off and switch 308, or transistor 202b, is on. Thus, circuit 102, for example comprising at least one microprocessor, is powered by the second output stage of the regulation circuit and is able to operate”], and to be disabled when the power supply circuit is in an active operational mode [e.g. when 304 is closed and 308 is open; paragraph 055 recites “During a second step, switch 304 or transistor 202a is on and switch 308, or transistor 202b, is off. Thus, circuit 102 is powered by switched-mode power supply 104 and the first output stage of the regulation circuit””]; and an internal load switch [e.g. 304] which connects the power supply voltage to a standby supply voltage node of the standby core [e.g. 116] during active operational mode [e.g. during the second step when 304 is closed and 308 is open; paragraph 055] and which disconnects the power supply voltage from the standby supply voltage node of the standby core during standby operational mode [e.g. during the first step when 308 is closed and 304 is open; paragraph 054].
Cuenca fails to disclose the standby low-power core supply voltage is maintained within approximately 20mV-30mV with respect to the power supply voltage upon transitioning from the standby operational mode to the active operational mode.
Hayes [e.g. Fig. 5] teaches the standby low-power core supply voltage is maintained within approximately 20mV-30mV with respect to the power supply voltage upon transitioning from the standby operational mode to the active operational mode [e.g. paragraph 033 recites “when in power saving mode, the linear regulator configuration may cause the linear regulator to provide an output voltage of 1.75 V for the second supply 306, instead of 1.8 V when not in power saving mode.  In other words, the configuration sets a differential of 50 mV. The differential may be set so that the reduced output voltage remains within the operational tolerances of any or all of the second set of circuitry 314”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by the standby low-power core supply voltage is maintained within approximately 20mV-30mV with respect to the power supply voltage upon transitioning from the standby operational mode to the active operational mode.as taught by Hayes in order of being able to maintain the reduced output voltage within the operational tolerances of the load.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuenca in view of Hayes and further in view of Inn.

Regarding claim 18, Cuenca [e.g. Figs. 3 - 4] discloses where the LDO linear voltage regulator comprises a control [e.g. 204] which generates first [e.g. signal to 308/202b] and second [e.g. signal to 304/202a] enable signals so that, during active operational mode, the first enable signal disables the LDO linear voltage regulator and the second enable signal closes the internal load switch to connect the power supply voltage as the supply voltage to the standby core [e.g. when 304 is closed and 308 is open; paragraph 055 recites “During a second step, switch 304 or transistor 202a is on and switch 308, or transistor 202b, is off. Thus, circuit 102 is powered by switched-mode power supply 104 and the first output stage of the regulation circuit”], and so that, during a standby mode, the first enable signal enables the LDO linear voltage regulator and the second enable signal opens the internal load switch to disconnect the power supply voltage from the standby core[e.g. when 308 is closed and 304 is open; paragraph 054 recites “a first step during which switch 304 or transistor 202a is off and switch 308, or transistor 202b, is on. Thus, circuit 102, for example comprising at least one microprocessor, is powered by the second output stage of the regulation circuit and is able to operate”].
	Cuenca fails to disclose where the control interface is digital.
	Inn [e.g. Fig. 1] teaches where the control interface is digital [e.g. 78].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cuenca by where the control interface is digital as taught by Inn in order of being able to reduce losses associated with analog signals.



Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 9, 14 and 19 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “where connecting the power supply voltage comprises providing a switch enable signal to a parallel load switch comprising an input inverter buffer control circuit connected to gate terminals of an NMOS switch and PMOS switch connected in parallel between the power supply voltage and the LDO linear power supply voltage”.
The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “where the load switch comprises an NMOS switch and PMOS switch connected in parallel between the first power supply voltage and the LDO power supply voltage and controlled by the second enable signal”.
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “where the internal load switch comprises an NMOS switch and PMOS switch connected in parallel between the power supply voltage and the standby supply voltage node of the standby core and controlled by the second enable signal.”.
Claim 20 is objected because its inherent dependency on claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838